— Order, Family Court, New York *510County (Fiordaliza A. Rodriguez, Ref.), entered on or about September 20, 2011, which, after a fact-finding hearing, dismissed the petition for an order of protection, unanimously affirmed, without costs.
The determination that respondent’s actions did not rise to the level of the family offenses of harassment in the second degree, menacing in the third degree and disorderly conduct is supported by a fair preponderance of the evidence (see Family Ct Act § 832). Petitioner did not offer sufficient evidence in support of her petition, and there exists no basis to disturb the credibility determinations of the court (see Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]). Concur — Friedman, J.E, Catterson, Renwick, DeGrasse and Román, JJ.